Exhibit 10.6








--------------------------------------------------------------------------------



FORM OF ACCOUNT CONTROL AGREEMENT
 
among
 
VERIZON OWNER TRUST 2019-C,
as Grantor
 
U.S. BANK NATIONAL ASSOCIATION,
as Secured Party
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Financial Institution
 


Dated as of October 8, 2019
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
 
ARTICLE I
USAGE AND DEFINITIONS
1
     
Section 1.1
Usage and Definitions
1
     
ARTICLE II
ESTABLISHMENT OF COLLATERAL ACCOUNTS
1
     
Section 2.1
Description of Accounts
1
Section 2.2
Account Changes
2
Section 2.3
Account Types
2
Section 2.4
Securities Accounts
2
Section 2.5
“Financial Assets” Election
3
     
ARTICLE III
SECURED PARTY CONTROL
3
     
Section 3.1
Control of Collateral Accounts
3
Section 3.2
Investment Instructions
3
Section 3.3
Conflicting Orders or Instructions
4
     
ARTICLE IV
SUBORDINATION OF LIEN; WAIVER OF SET-OFF
4
     
Section 4.1
Subordination of Lien; Waiver of Set-Off
4
     
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
4
     
Section 5.1
Financial Institution’s Representations and Warranties
4
Section 5.2
Financial Institution’s Covenants
5
Section 5.3
Hague Securities Convention
5
     
ARTICLE VI
OTHER AGREEMENTS
6
     
Section 6.1
Reliance by Financial Institution
6
Section 6.2
Termination
6
Section 6.3
No Petition
6
Section 6.4
Limitation of Liability
6
Section 6.5
Conflict With Other Agreement
7
Section 6.6
[Reserved]
7
Section 6.7
Adverse Claims
7
Section 6.8
Maintenance of Collateral Accounts
7
     
ARTICLE VII
MISCELLANEOUS
8
     
Section 7.1
Amendment
8
Section 7.2
Benefit of Agreement
9
Section 7.3
Notices
9
Section 7.4
Governing Law
10
Section 7.5
Submission to Jurisdiction
10
Section 7.6
Waiver of Jury Trial
10
Section 7.7
No Waiver; Remedies
11
Section 7.8
Severability
11
Section 7.9
Headings
11
Section 7.10
Counterparts
11

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page


Exhibit A
Form of Notice of Sole Control
A-1
     
Exhibit B
Form of Termination of Securities Account Control Agreement
B-1













-ii-

--------------------------------------------------------------------------------

ACCOUNT CONTROL AGREEMENT, dated as of October 8, 2019 (this “Agreement”), among
VERIZON OWNER TRUST 2019-C, a Delaware statutory trust, as grantor (the
“Grantor”), U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
Indenture Trustee for the benefit of the Noteholders (in this capacity, the
“Secured Party”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, in its capacity as both a “securities intermediary” as defined in
Section 8-102 of the UCC and a “bank” as defined in Section 9-102 of the UCC (in
these capacities, the “Financial Institution”).
 
BACKGROUND
 
The Grantor is engaging in a securitization transaction in which it will issue
the Notes under the Indenture, and the Secured Party will hold funds in bank
accounts for the benefit of the Noteholders.
 
The parties are entering into this Agreement to perfect the security interest in
the bank accounts.
 
The parties agree as follows:
 
ARTICLE I
USAGE AND DEFINITIONS
 
Section 1.1   Usage and Definitions.  Capitalized terms used but not defined in
this Agreement are defined in Appendix A to the Transfer and Servicing
Agreement, dated as of October 8, 2019, among Verizon Owner Trust 2019-C, as
Issuer, Verizon ABS LLC, as depositor (the “Depositor”), and Cellco Partnership
d/b/a Verizon Wireless, as servicer (in such capacity, the “Servicer”), as
marketing agent and as custodian.  Appendix A also contains usage rules that
apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.  References to the “UCC” mean the Uniform Commercial Code as in
effect in the State of New York.
 
ARTICLE II
ESTABLISHMENT OF COLLATERAL ACCOUNTS
 
Section 2.1   Description of Accounts.  Pursuant to this Agreement and the
Transfer and Servicing Agreement, the Servicer and the Financial Institution
have established the following accounts, each in the name of “U.S. Bank National
Association, as Note Paying Agent for the benefit of the Indenture Trustee, as
secured party for Verizon Owner Trust 2019-C”, subject to the lien of the
Indenture Trustee (each, a “Collateral Account”):
 
“Collection Account – U.S. Bank National Association, as Note Paying Agent for
the benefit of the Indenture Trustee, as secured party for Verizon Owner Trust
2019-C” with account number 240863000.
 
“Reserve Account – U.S. Bank National Association, as Note Paying Agent for the
benefit of the Indenture Trustee, as secured party for Verizon Owner Trust
2019-C” with account number 240863001.
 
1

--------------------------------------------------------------------------------

“Negative Carry Account – U.S. Bank National Association, as Note Paying Agent
for the benefit of the Indenture Trustee, as secured party for Verizon Owner
Trust 2019-C” with account number 240863003.
 
“Acquisition Account – U.S. Bank National Association, as Note Paying Agent for
the benefit of the Indenture Trustee, as secured party for Verizon Owner Trust
2019-C” with account number 240863002.
 
Section 2.2   Account Changes.  Neither the Financial Institution nor the
Grantor will change the name or account number of a Collateral Account without
the consent of the Secured Party.  The Financial Institution will promptly
notify the Servicer of any changes to the name or account number of a Collateral
Account.  This Agreement will apply to each successor account to a Collateral
Account, which will also be a Collateral Account.
 
Section 2.3   Account Types.  The Grantor, the Financial Institution and the
Secured Party hereby confirm and agree that each Collateral Account is either a
“securities account” (as defined in Section 8-501 of the UCC) or a “deposit
account” (as defined in Section 9-102(a)(29) of the UCC).  The Grantor, the
Financial Institution and the Secured Party acknowledge and agree that each
Collateral Account is intended to be a “securities account.”  Notwithstanding
such intention, (x) if a Collateral Account constitutes a “deposit account”
under the UCC, the provisions of this Agreement governing a “deposit account”
shall apply to such Collateral Account and (y) as used herein “deposit account”
shall mean a Collateral Account to the extent that it is determined to be a
“deposit account” (within the meaning of Section 9-102(a)(29) of the UCC) and
“securities account” shall mean a Collateral Account to the extent that it is
determined to be a “securities account” (within the meaning of Section 8-501 of
the UCC).
 
Section 2.4   Securities Accounts.  If a Collateral Account is a securities
account, the Financial Institution agrees that:
 
(a) Financial Assets.  All property delivered to the Financial Institution
pursuant to the Indenture that is granted to the Indenture Trustee shall be
promptly credited to the applicable Collateral Account in accordance with the
terms of the Indenture;
 
(b) Registration and Indorsement.  All securities or other property underlying
any financial assets credited to any securities account (other than cash) shall
be registered in the name of the Financial Institution, indorsed to the
Financial Institution or in blank or credited to another securities account
maintained in the name of the Financial Institution, and in no case will any
financial asset credited to any securities account be registered in the name of
the Grantor or any other person, payable to the order of the Grantor or any
other person, or specially indorsed to the Grantor or any other person, except
to the extent the foregoing have been specially indorsed to the Financial
Institution or in blank; and
 
(c) Exercise of Rights.  Each Collateral Account is an account to which
financial assets or other property are or may be credited, and the Financial
Institution shall, subject to the terms of this Agreement, treat the Grantor as
entitled to exercise the rights that comprise any financial asset or other
property credited to such account.
 
2

--------------------------------------------------------------------------------

Section 2.5   “Financial Assets” Election.  The Financial Institution hereby
agrees that each item of property (whether investment property, financial asset,
security, instrument, general intangible or cash) credited to a Collateral
Account to the extent that it constitutes a securities account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.
 
ARTICLE III
SECURED PARTY CONTROL
 
Section 3.1   Control of Collateral Accounts.
 
(a) Notwithstanding any other provision of this Agreement, if at any time the
Financial Institution shall receive any order from the Secured Party directing
transfer or redemption of any financial asset relating to a Collateral Account
or any instruction originated by the Secured Party directing the disposition of
funds in a Collateral Account, the Financial Institution shall comply with such
entitlement order or instruction without further consent by the Grantor or any
other person.  If the Grantor is otherwise entitled to issue entitlement orders
or instructions and such entitlement orders or instructions conflict with any
entitlement order or instruction issued by the Secured Party, the Financial
Institution shall follow the entitlement orders or instructions issued by the
Secured Party and shall incur no liability therewith.
 
(b) Until the Financial Institution receives a Notice of Sole Control pursuant
to Section 6.8(a) from the Secured Party, the Financial Institution is
authorized to act upon instructions, including entitlement orders, from either
the Secured Party or the Grantor.  In the event that any instructions originated
by the Grantor conflict with any instructions originated by the Secured Party,
the Financial Institution will comply with the instructions originated by the
Secured Party.  The Secured Party may exercise sole and exclusive control of the
Collateral Accounts at any time by delivering to the Financial Institution a
Notice of Sole Control as set forth in Section 6.8(a).
 
Section 3.2   Investment Instructions.  If (a) the Financial Institution has not
received an order or instruction from the Secured Party directing the deposit,
withdrawal, transfer or redemption of the cash or other financial assets
credited to a Collateral Account (a “Secured Party Order”) for the investment of
funds in the Collection Account, the Acquisition Account, the Reserve Account or
the Negative Carry Account by 11:00 a.m. New York time (or another time agreed
to by the Financial Institution) on the Business Day before a Payment Date or
(b) the Financial Institution receives notice from the Indenture Trustee that a
Default or Event of Default has occurred and is continuing, the Financial
Institution will invest and reinvest funds in the Collection Account, the
Acquisition Account, the Reserve Account or the Negative Carry Account, as
applicable, according to the last investment instruction received, if any;
provided, that, if on any Payment Date, the amount on deposit in the Acquisition
Account (after giving effect to the acquisition of any Additional Receivables on
such date) is greater than 25% of the aggregate Note Balance (after giving
effect to any payments made on the Notes on such date), the Secured Party (upon
receipt of direction from the Servicer) shall instruct the Financial Institution
to invest any amounts in the Acquisition Account in excess of such amount in any
Permitted Investments, other than (x) any investments set forth in clauses (b)
or (c) of the definition of Permitted Investments that are held by or at the
Indenture Trustee or (y) any
 
3

--------------------------------------------------------------------------------

investments set forth in clause (e) of the definition thereof.  If no prior
investment instructions have been received or if the instructed investments are
no longer available or permitted, the Indenture Trustee will notify the Servicer
and request new investment instructions, and the funds will remain uninvested
until new investment instructions are received.  For the avoidance of doubt, the
Financial Institution shall have no investment discretion.
 
Section 3.3            Conflicting Orders or Instructions.  If the Financial
Institution receives conflicting orders or instructions from the Secured Party
and the Grantor or any other Person, the Financial Institution will follow the
orders or instructions of the Secured Party and not the Grantor or such other
Person and shall incur no liability in connection therewith.
 
ARTICLE IV
SUBORDINATION OF LIEN; WAIVER OF SET-OFF
 
Section 4.1   Subordination of Lien; Waiver of Set-Off.  In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
Law or otherwise a security interest in a Collateral Account or any “security
entitlement” or other property credited thereto, the Financial Institution
hereby agrees that such security interest shall be subordinate to the security
interest of the Secured Party.  The financial assets, money and other items
credited to any Collateral Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the Secured
Party (except that the Financial Institution may set off (i) all amounts due to
the Financial Institution in respect of customary fees and expenses for the
routine maintenance and operation of the Collateral Accounts and (ii) the face
amount of any checks which have been credited to any such Collateral Account but
are subsequently returned unpaid because of uncollected or insufficient funds).
 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 5.1   Financial Institution’s Representations and Warranties.  The
Financial Institution represents and warrants to the Grantor and the Secured
Party as follows:
 
(a) Organization.  The Financial Institution is duly organized, validly existing
and qualified as a national banking association under the laws of the United
States.
 
(b) Power and Authority.  The Financial Institution has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement. 
The Financial Institution has taken all action necessary to authorize the
execution, delivery and performance by it of this Agreement.
 
(c) Enforceability.  This Agreement has been duly executed by an authorized
officer of the Financial Institution and constitutes the legal, valid and
binding obligation of the Financial Institution, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar Laws affecting creditors’ rights generally and,
if applicable, the rights of creditors from time to time in effect or by general
principles of equity.
 
4

--------------------------------------------------------------------------------

(d) No Agreements with Grantor.  There are no agreements between the Financial
Institution and the Grantor or the Servicer relating to a Collateral Account
other than this Agreement, the Indenture and the other Transaction Documents.
 
(e) No Other Agreements.  The Financial Institution has not entered into an
agreement relating to a Collateral Account in which it has agreed to comply with
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) or
“instructions” (within the meaning of Section 9-104 of the UCC) of any Person
other than the Secured Party.
 
(f) No Limitations.  The Financial Institution has not entered into an agreement
limiting or conditioning the Financial Institution’s obligation to comply with
any Secured Party Order.
 
(g) No Liens.  Except for the claims and interest of the Secured Party and of
the Grantor in the Collateral Accounts, the Financial Institution has no actual
knowledge of any Lien on or claim to, or interest in, any of the Collateral
Accounts or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
or other property credited thereto.
 
(h) Maintenance of Collateral Accounts.  Each Collateral Account has been
established as set forth in Article II, and such Collateral Accounts will be
maintained in the manner set forth herein until termination of this Agreement.
 
(i) Maintenance of Offices.  The Financial Institution has at the time of this
Agreement one or more offices in the United States that maintains securities
accounts.
 
Section 5.2   Financial Institution’s Covenants.
 
(a) Statements, Confirmations and Other Correspondence.  The Financial
Institution will promptly deliver copies of statements, confirmations and
correspondence about the Collateral Accounts and the cash or other financial
assets credited to a Collateral Account to the Grantor and the Secured Party.
 
(b) Notice of Claim.  If a Person asserts a Lien against a Collateral Account
(or in the cash or other financial assets credited to a Collateral Account), the
Financial Institution will promptly notify the Secured Party.
 
(c) Negative Covenants.  Until the termination of this Agreement, the Financial
Institution will not enter into (i) an agreement relating to a Collateral
Account in which it agrees to comply with entitlement orders or instructions of
any Person other than the Secured Party or (ii) an agreement limiting or
conditioning the Financial Institution’s obligation to comply with Secured Party
Orders.
 
Section 5.3   Hague Securities Convention.  The parties to this Agreement
represent that there are no agreements (other than this Agreement, the Indenture
and the Transfer and Servicing Agreement) that govern the Collateral Accounts.
 
5

--------------------------------------------------------------------------------

ARTICLE VI
OTHER AGREEMENTS
 
Section 6.1   Reliance by Financial Institution.  The Financial Institution is
not obligated to investigate or inquire whether the Secured Party may deliver a
Secured Party Order.  The Financial Institution may rely on communications
(including Secured Party Orders) believed by it in good faith to be genuine and
given by the proper party.
 
Section 6.2   Termination.
 
(a) The Financial Institution may terminate its rights and obligations under
this Agreement if the Secured Party resigns or is removed as Indenture Trustee
under the Indenture.  The Grantor may terminate the rights and obligations of
the Financial Institution if the Financial Institution ceases to be a Qualified
Institution.  No termination of the rights and obligations of the Financial
Institution under this Agreement will be effective until new Collateral Accounts
are established with, and the cash and other financial assets credited to the
Collateral Accounts are transferred to, another securities intermediary who has
agreed to accept the obligations of the Financial Institution under this
Agreement or a similar agreement.
 
(b) The Secured Party agrees to provide a Notice of Termination in substantially
the form of Exhibit B hereto to the Financial Institution upon the request of
the Grantor on or after the termination of the Secured Party’s security interest
in the Collateral Accounts pursuant to the terms of the Indenture.  The
termination of this Agreement does not terminate any Collateral Account or alter
the obligations of the Financial Institution to the Grantor pursuant to any
other agreement with respect to any Collateral Account.
 
Section 6.3   No Petition.  Each party agrees that, before the date that is one
year and one day (or, if longer, any applicable preference period) after payment
in full of (a) all securities issued by the Depositor or by a trust for which
the Depositor was a depositor or (b) the Notes, it will not start or pursue
against, or join any other Person in starting or pursuing against, (i) the
Depositor or (ii) the Grantor, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar Law.  This Section 6.3 will survive the termination of
this Agreement.
 
Section 6.4   Limitation of Liability.
 
(a) Financial Institution.  The Financial Institution will not be liable under
this Agreement, except for (i) its own willful misconduct, bad faith or
negligence or (ii) breach of its representations, warranties or covenants in
this Agreement.  The Financial Institution will not be liable for special,
indirect, punitive or consequential losses or damages (including lost profit),
even if the Financial Institution has been advised of the likelihood of the loss
or damage and regardless of the form of action.
 
(b) Secured Party.  In performing its obligations under this Agreement, the
Secured Party is subject to, and entitled to the benefits of, the terms of the
Indenture that apply to the Indenture Trustee.
 
6

--------------------------------------------------------------------------------

(c) Owner Trustee.  This Agreement has been signed on behalf of the Grantor by
Wilmington Trust, National Association, not in its individual capacity, but
solely in its capacity as Owner Trustee of the Grantor.  In no event will
Wilmington Trust, National Association in its individual capacity or a
beneficial owner of the Grantor be liable for the Grantor’s obligations under
this Agreement.  For all purposes under this Agreement, the Owner Trustee is
subject to, and entitled to the benefits of, the Trust Agreement.
 
Section 6.5  Conflict With Other Agreement.
 
(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail.
 
(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.
 
(c) The Financial Institution hereby confirms and agrees that:
 
(i)               there are no agreements entered into between the Financial
Institution and the Grantor with respect to the Collateral Accounts other than
this Agreement, the Indenture and the Transfer and Servicing Agreement; and
 
(ii)              other than the Transfer and Servicing Agreement and the
Indenture, it has not entered into, and until the termination of this Agreement
will not enter into, any agreement with any other person relating to any
Collateral Account or any financial assets or other property credited thereto
pursuant to which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) or instructions (within the meaning of Section
9-104 of the UCC) of such other person.
 
Section 6.6   [Reserved].
 
Section 6.7   Adverse Claims.  If the Financial Institution receives written
notice that any person is asserting any lien, encumbrance or Adverse Claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any Collateral Account or any financial asset or other
property credited thereto, the Financial Institution will promptly notify the
Secured Party and the Grantor thereof.
 
Section 6.8   Maintenance of Collateral Accounts.  In addition to, and not in
lieu of, the obligation of the Financial Institution to honor entitlement orders
and instructions as set forth in Section 3.2 hereof, the Financial Institution,
the Grantor and the Secured Party agree that the Collateral Accounts shall be
maintained as follows:
 
(a) Notice of Sole Control.  If at any time the Secured Party delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto (a “Notice of Sole Control”), the Financial
Institution agrees that after receipt of such notice, it will take all
instructions with respect to the Collateral Accounts solely
 
7

--------------------------------------------------------------------------------

from the Secured Party and shall not comply with instructions or entitlement
orders of any other person.
 
(b) Voting Rights.  Until such time as the Financial Institution receives a
Notice of Sole Control signed by the Secured Party pursuant to subsection (a) of
this Section 6.8, the Grantor shall direct the Financial Institution with
respect to the voting of any financial assets credited to any Collateral
Account.
 
(c) Eligible Account.  Until such time as the Financial Institution receives a
Notice of Sole Control signed by the Secured Party, the Grantor shall direct, to
the extent permitted by the Indenture, the Financial Institution with respect to
the selection of investments to be made for the credit of any Collateral Account
if it is a securities account, and after the Financial Institution receives a
Notice of Sole Control signed by the Secured Party, the Secured Party shall
direct, to the extent permitted by the Indenture, the Financial Institution with
respect to the selection of investments to be made for the credit of any
Collateral Account if it is a securities account; provided, however, that the
Financial Institution shall not honor any instruction from such Person to
purchase any investments other than Permitted Investments.
 
(d) Statements and Confirmations.  The Financial Institution shall promptly send
copies of all statements, confirmations and other correspondence concerning any
Collateral Account or any financial assets or other property credited thereto
simultaneously to each of the Grantor and the Secured Party at the address for
each set forth in Section 7.3 of this Agreement.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1   Amendment.
 
(a) Amendments to Clarify and Correct Errors and Defects.  The parties may amend
this Agreement to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be inconsistent with the other
terms of this Agreement, in each case, without the consent of the Noteholders,
the Certificateholders or any other Person.  The parties may amend any term or
provision of this Agreement from time to time for the purpose of conforming the
terms of this Agreement to the description thereof in the Prospectus, without
the consent of Noteholders, the Certificateholders or any other Person.
 
(b) Other Amendments.  The parties may amend this Agreement to add, change or
eliminate terms for this Agreement if either (x) the Grantor or the
Administrator delivers an Officer’s Certificate to the Indenture Trustee and the
Owner Trustee stating that the amendment will not have a material adverse effect
on the Noteholders or (y) the Rating Agency Condition is satisfied with respect
to such amendment.
 
(c) Amendments Requiring Consent of Noteholders and Certificateholders.
 
(i) This Agreement may also be amended from time to time by the parties hereto,
with prior written notice to the Rating Agencies and the Indenture Trustee and,
(x)
 
8

--------------------------------------------------------------------------------

if the interests of the Noteholders are materially and adversely affected, with
the consent of the Noteholders of the Notes evidencing at least a majority of
the outstanding principal amount of the Controlling Class of Notes and (y) if
the interests of the Certificateholders are materially and adversely affected,
with the consent of the Certificateholders evidencing a majority of the
Percentage Interest, to add any provisions to, or change in any manner or
eliminate any provisions of, this Agreement or for the purpose of modifying in
any manner the rights of the Noteholders or Certificateholders under this
Agreement.
 
(ii) No amendment to this Agreement may, without the consent of all adversely
affected Noteholders or Certificateholders, as applicable, (x) change the
applicable Final Maturity Date on a Note or change the principal amount of or
interest rate or Make-Whole Payment on a Note or (y) modify the percentage of
the Note Balance of the Notes or the Controlling Class or the Percentage
Interest of Certificates required to consent to any action.
 
It shall not be necessary for the consent of the Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section 7.1 to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  For the avoidance of
doubt, any Noteholder consenting to any amendment shall be deemed to agree that
such amendment does not have a material adverse effect on such Noteholder.  The
manner of obtaining such consents (and any other consents of Certificateholders
provided for in this Agreement or in any other Transaction Document) and of
evidencing the authorization of the execution thereof by the Certificateholders
shall be subject to such reasonable requirements as the Owner Trustee may
prescribe.
 
(d) Indenture Trustee Consent.  The consent of the Indenture Trustee will be
required for any Amendment to this Agreement pursuant to Sections 7.1(b) or (c)
that has a material adverse effect on the rights, obligations, immunities or
indemnities of the Indenture Trustee.
 
(e) Notice of Amendments.  Promptly after the execution of an amendment, the
Grantor or the Administrator, on behalf of the Grantor, will deliver a copy of
the amendment to the Rating Agencies.
 
Section 7.2   Benefit of Agreement.  This Agreement is for the benefit of and
will be binding on the parties and their permitted successors and assigns.  No
other Person will have any right or obligation under this Agreement.
 
Section 7.3   Notices.
 
(a) Notices to Parties.  Notices, requests, directions, consents, waivers or
other communications to or from the parties must be in writing and will be
considered received by the recipient:
 
(i)                for personally delivered, express or certified mail or
courier, when received;
 
9

--------------------------------------------------------------------------------

(ii)              for a fax, when receipt is confirmed by telephone, reply email
or reply fax from the recipient;
 
(iii)             for an email, when receipt is confirmed by telephone or reply
email from the recipient; and
 
(iv)             for an electronic posting to a password-protected website to
which the recipient has access, on delivery of an email (without the requirement
of confirmation of receipt) stating that the electronic posting has been made.
 
(b) Notice Addresses.  A notice, request, direction, consent, waiver or other
communication must be addressed to the recipient at its address stated in
Schedule B to the Transfer and Servicing Agreement, which address the party may
change by notifying the other parties.
 
Section 7.4   GOVERNING LAW.  BOTH THIS AGREEMENT AND THE COLLATERAL ACCOUNTS
(AS WELL AS THE “SECURITIES ENTITLEMENTS” RELATING THERETO), INCLUDING THE
RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).  REGARDLESS OF
ANY PROVISION IN ANY OTHER AGREEMENT, FOR PURPOSES OF THE UCC, NEW YORK SHALL BE
DEEMED TO BE THE “BANK’S JURISDICTION” (WITHIN THE MEANING OF SECTION 9-304 OF
THE UCC) AND THE “SECURITIES INTERMEDIARY’S JURISDICTION” (WITHIN THE MEANING OF
SECTION 8-110 OF THE UCC).  THE LAW OF THE STATE OF NEW YORK SHALL GOVERN ALL
ISSUES SPECIFIED IN ARTICLE 2(1) OF THE HAGUE SECURITIES CONVENTION. 
NOTWITHSTANDING SECTION 7.1 OF THIS AGREEMENT, THE PARTIES WILL NOT AGREE TO ANY
AMENDMENT TO THIS AGREEMENT TO CHANGE THE GOVERNING LAW TO ANY LAW OTHER THAN
THE LAWS OF THE STATE OF NEW YORK.
 
Section 7.5   Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.
 
Section 7.6   WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY MATTER ARISING THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.
 
10

--------------------------------------------------------------------------------

Section 7.7   No Waiver; Remedies.  No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver.  No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under Law.
 
Section 7.8   Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.
 
Section 7.9   Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
 
Section 7.10  Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.
 
[Remainder of Page Left Blank]


























11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
 



 
VERIZON OWNER TRUST 2019-C,
   
as Grantor
       
By:  
Wilmington Trust, National Association,
   
not in its individual capacity but solely as Owner
   
Trustee of Verizon Owner Trust 2019-C
             
By:
                                                                              
   
Name:
   
Title:
             
U.S. BANK NATIONAL ASSOCIATION,
   
not in its individual capacity but solely as Secured Party
             
By:
                                                                              
   
Name:
   
Title:
             
U.S. BANK NATIONAL ASSOCIATION,
   
as Financial Institution
             
By:
                                                                              
   
Name:
   
Title:


















--------------------------------------------------------------------------------

Exhibit A
 
[Letterhead of U.S. Bank National Association]
 
[Date]
 
U.S. Bank National Association, as Financial Institution
190 South LaSalle Street
Chicago, Illinois 60603
Attention: Global Structured Finance/VZOT 2019-C




Re:
Notice of Sole Control

 
Ladies and Gentlemen:
 
As referenced in the Account Control Agreement dated October 8, 2019 (the
“Agreement”), among Verizon Owner Trust 2019-C, a Delaware statutory trust, as
grantor, U.S. Bank National Association, a national banking association, as
Indenture Trustee for the benefit of the Noteholders (in this capacity, the
“Secured Party”), and U.S. Bank National Association, a national banking
association, in its capacity as both a “securities intermediary” as defined in
Section 8-102 of the UCC and a “bank” as defined in Section 9-102 of the UCC (a
copy of which is attached), we hereby give you notice of our sole control over
the Collateral Accounts (as defined in the Agreement) and all financial assets
or other property credited thereto.  You are hereby instructed not to accept any
direction, instruction or entitlement order with respect to any Collateral
Account or the financial assets or other property credited thereto from any
person other than the undersigned, unless otherwise ordered by a court of
competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[_____] at [[               ]].
 

 
Very truly yours,
         
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Secured Party
         
By:
                                                                       
   
Name:
   
Title:





A-1

--------------------------------------------------------------------------------

Exhibit B
 
[Letterhead of U.S. Bank National Association]
 
[Date]
 
U.S. Bank National Association, as Financial Institution
190 South LaSalle Street
Chicago, Illinois 60603
Attention: Global Structured Finance/VZOT 2019-C




Re:
Termination of Securities Account Control Agreement

 
You are hereby notified that the Account Control Agreement dated October 8, 2019
(the “Agreement”), among Verizon Owner Trust 2019-C, a Delaware statutory trust,
as grantor, U.S. Bank National Association, a national banking association, as
Indenture Trustee for the benefit of the Noteholders (in this capacity, the
“Secured Party”), and U.S. Bank National Association, a national banking
association, in its capacity as both a “securities intermediary” as defined in
Section 8-102 of the UCC and a “bank” as defined in Section 9-102 of the UCC (a
copy of which is attached), is terminated and you have no further obligations to
the undersigned pursuant to such Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to the Collateral Accounts from [SPECIFY].  This notice terminates
any obligations you may have to the undersigned with respect to such Agreement;
however, nothing contained in this notice shall alter any obligations which you
may otherwise owe to U.S. Bank National Association pursuant to any other
agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[_____] at [[               ]].
 

 
Very truly yours,
         
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Secured Party
         
By:
                                                                       
   
Name:
   
Title:



 
B-1